Citation Nr: 9932884	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with traumatic arthritis and degenerative 
disc disease.  

2.  Entitlement to service connection for a chronic sleep 
disability, secondary to the veteran's service connected 
degenerative disc disease.

3.  Entitlement to service connection for post void 
dribbling, secondary to the veteran's service connected 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1939 to December 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in July 1998, but 
was remanded in order to obtain medical records, and to 
afford the veteran an additional examination.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  

The issue of entitlement to service connection for post void 
dribbling, secondary to the veteran's service connected 
degenerative disc disease, will be addressed in the remand 
section at the end of this decision.  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain with traumatic arthritis 
and degenerative disc disease is productive of no more than 
severe disability.  

2.  The veteran has not submitted evidence of a medical 
diagnosis of a chronic sleep disability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for 
lumbosacral strain with traumatic arthritis and degenerative 
disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5293 (1999).  

2.  The veteran's claim for entitlement to service connection 
for a chronic sleep disability, secondary to service 
connected degenerative disc disease, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
lumbosacral strain with degenerative changes was established 
in a March 1984 Board decision.  A July 1984 rating decision 
established a 20 percent evaluation for this disability, 
effective from May 1984.  A May 1985 decision of the Board 
established an earlier effective date for the 20 percent 
rating, effective from February 1981.  The evaluation was 
increased to the current 40 percent rating in a June 1995 
rating decision, effective from May 1994.  

The veteran's disability is evaluated under the rating code 
for intervertebral disc syndrome.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief is evaluated as 60 percent 
disabling.  Severe intervertebral disc syndrome characterized 
by recurring attacks with intermittent relief is evaluated as 
40 percent disabling.  Moderate intervertebral disc syndrome 
with recurring attacks is evaluated as 20 percent disabling.  
Mild intervertebral disc syndrome merits a 10 percent 
evaluation, and when this disorder is postoperative and 
cured, a zero percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Code 5293.  

The rating code for traumatic arthritis is also for 
consideration.  Traumatic arthritis is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292.  

There are other factors which must be considered in addition 
to those contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a magnetic resonance 
imaging (MRI) study conducted by a private doctor in July 
1995.  Mild to moderate degenerative interspace narrowing was 
noted at L1 to L2, L2 to L3, L3 to L4, and L4 to L5.  There 
was also mild, diffuse bulging of the annulus at L2 to L3, L3 
to L4, L4 to L5, and L5 to S1.  A myelogram conducted at this 
time showed normal alignment, but also noted moderate 
degenerative interspace narrowing from L2 to 3, to L4 to L5.  
No lumbar or sacral root sleeve effacement could be detected.  

Private physical therapy records from August 1995 show that 
the veteran was seen for neck and back pain.  The low back 
was not edematous or warm to touch, but was tender to 
palpation over the spinous processes, L2 and L5, and in the 
paraspinal muscles, greater on the right than the left.  On 
flexion, the fingertips reached just below the knees with 
increased back pain, and radiating pain below the knee area.  
There was 3 degrees of extension with increased central low 
back pain.  The veteran had 15 degrees of lateral flexion and 
lateral bend in either direction with increased radiculopathy 
on the opposite side.  Rotation was to 15 degrees with sharp 
pain at L3 midline radiating into the opposite side of 
motion.  The veteran had positive straight leg raising at 50 
degrees.  

The veteran was afforded a private examination of his back in 
August 1995.  He continued to be symptomatic with low back 
pain.  No radicular pain was noted, but there was aching in 
both hips and knees.  The July 1995 myelogram was said to 
have been positive for lumbar spondylosis, but no compressive 
lesions or disc herniations.  A bone scan was normal.  

The veteran was afforded a VA orthopedic examination in 
January 1996.  The history of his injury in service and 
subsequent treatment was discussed.  The veteran's current 
complaints were primarily acute muscle spasms in the low back 
and into his legs, combined with tenderness and weakness in 
the legs.  He had been using a cane for 30 or 40 years.  The 
veteran wore a lumbosacral support, and walked with the cane 
in his left hand.  On examination, he walked very slowly with 
his cane in his left hand, and his legs slightly spread 
apart.  He seemed to favor the left leg in terms of a mild 
limp to that side.  Tenderness was present in the spine from 
the midthoracic region all the way down to the bottom of the 
lumbar spine and into each sacroiliac joint.  There was some 
slight tenderness in both sciatic notches, but nothing in the 
posterior thighs.  Forward flexion was to about 30 degrees, 
and extension to 10 degrees.  Bilateral bending was to about 
20 degrees, and rotation was to 10 to 15 degrees on each 
side.  The examiner felt that there was a moderate amount of 
voluntary restriction in the range of motion measurements.  
The deep tendon reflexes were 2+ at the knees, and 1+ at the 
ankles.  Straight leg raising was negative to 85 degrees 
sitting, and to about 80 degrees when supine, at which time 
the veteran complained of pain in the back side of his left 
leg.  There was a numb area just distal to the spot of a 
previous fracture of the left tibia, but there were no other 
major sensory losses of either lower extremity.  There was 
mild atrophy of the left lower extremity as compared to the 
right.  An X-ray study revealed subtle changes of 
degenerative disc disease in the lumbosacral spine.  The 
alignment was maintained.  The interpretation was 
degenerative disc disease.  The diagnoses included moderate 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  He probably had some involvement of the 
thoracic spine as well.  The neurological examination was 
essentially negative for significant neuromuscular 
abnormalities, although he was to undergo additional 
neurological evaluation at a separate examination.  

An August 1996 report from a private rheumatologist states 
that the veteran has a long history of fractured bones 
resulting in multiple problems with his back and hip, with 
secondary chronic pain.  He has arthritis and fibromyalgia 
resulting in multiple problems with his back, and had 
undergone aggressive pain management with epidural 
injections, but with little relief.  The veteran had 
developed muscle spasms of his back, as well as extreme 
fatigue.  There was point tenderness at several levels.  He 
responded well to deep massage therapy, but the relief lasted 
only two to three weeks.  The disability limited the 
veteran's life in terms of the activities in which he could 
participate, and his quality of life.  

October 1996 physical therapy records show that the veteran 
complained of some pain over the lumbar area, as well as the 
left knee and neck.  He had forward flexion to within 30 
inches of the floor with some pain, 10 degrees of extension 
with pain, 30 degrees of rotation with pain, and 10 degrees 
of lateral bending with pain.  The treatment goals were to 
decrease pain, spasms, and inflammation, and to increase 
range of motion, strength, and function.  

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1997.  He testified that he underwent three 
to five weeks of physical therapy on three to four occasions 
each year, and that he also received injections to control 
pain.  He had walked with a cane for many years.  The veteran 
noted that on a typical day, he would have to spend the first 
part of every morning doing exercises for his back so that he 
could function.  He would then be able to participate in some 
social activities, but was not able to do any work around the 
house.  He noted that he had given up hobbies such as 
gardening and trips in his motor home due to back pain.  On 
bad days, the veteran stated that it would take a long time 
to get out of bed, and that he would have to spend hours at a 
time laying down or doing stretches to control his pain.  He 
would also have increased radiation of pain to his lower 
extremities, and added that these symptoms prevented him from 
leaving his home.  The veteran stated that these bad days 
occurred four or five times a month.  Finally, the veteran 
noted that he had continuous pain throughout the night, and 
that he would constantly have to change positions.  He said 
that he was unable to sleep, and that his pain would wake him 
up from eight to ten times a night, or even more during a bad 
night.  See Transcript. 

The veteran underwent a VA neurological examination in 
January 1999.  The claims folder was available, and was 
reviewed by the examiner.  The veteran reported a history of 
muscle spasms of the back, and complained of low back pain 
with pain down both legs.  He also reported some numbness in 
his legs.  On examination, the veteran had 5/5 strength, 
except for 4/5 strength in the left quadriceps.  The reflexes 
were 1+ to 1/2 throughout, except for trace in the right ankle.  
Sensory testing revealed diminished pin over the left lateral 
leg compared to the right.  The veteran walked with a mild 
limp of the left leg, and wore a back brace.  Bending caused 
back pain and spasms at about 30 degrees.  Straight leg 
raising was positive at about 30 degrees.  The diagnosis was 
low back pain with symptoms of radiculopathy and moderate 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  The examiner noted that the veteran had 
insomnia due to his frequent awakenings as a result of 
chronic pain.  

After careful review of the veteran's contentions and the 
medical evidence, the Board finds that entitlement to a 
higher rating is not merited for his back disability.  The 
clinical data reflect that the veteran has muscle spasms of 
the low back.  All examinations have noted pain and 
tenderness of the lower back, and show that his range of 
motion is limited due to pain.  There was some suggestion in 
the record that some loss of motion may be voluntary, but the 
overall evidence is consistent with severe loss of back 
function, especially taking into consideration the veteran's 
testimony that his pain requires attention in the form of 
exercise and stretching on a daily basis, and it prevents him 
from functioning four or five days each month.  The left leg 
has diminished sensation.  However, the strength in the lower 
extremities is still quite good.  There are no signs of 
severe atrophy, and the veteran retains some spinal motion in 
all directions.  The January 1999 VA examination noted 
reflexes were present and equal in the lower extremities, 
except for trace in the right ankle.   Finally, the 
neurologist characterized the degenerative disc disease as 
moderate on the most recent VA physical examination.  When 
these symptoms are taken as a whole, the Board finds that 
this constitutes evidence of no more than severe disability, 
and does not warrant an evaluation greater than 40 percent.  
38 C.F.R. § 4.71a, Code 5293.  

The Board has also considered entitlement to an evaluation in 
excess of 40 percent under other codes, but finds that this 
is not merited.  The 40 percent evaluation is the highest 
available under the rating code for limitation of motion of 
the lumbar spine, and lumbosacral strain.  38 C.F.R. § 4.71a, 
Codes 5292, 5295.  There is no evidence of ankylosis of the 
lumbar spine, so the rating code for bony fixation of the 
spine is not applicable.  38 C.F.R. § 4.71a, Code 5286.  
Therefore, entitlement to an evaluation in excess of 40 
percent is not merited.  

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the 40 percent schedular rating, under 
the provision for 38 C.F.R. §§ 4.40, 4.45.  As has been 
discussed, the veteran does not exhibit significant deformity 
of the spine or signs of atrophy, weakness, or other 
abnormality to equate to more than severe limitation of 
motion or severe degenerative disc disease.  His self-
described episodes of several flare-ups of back dysfunction 
per month are not reflected in the clinical data and a 
proclivity for exaggerating symptoms was noted on his January 
1996 VA physical examination.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there is no provision upon which to assign a higher 
rating.

II. Service Connection

The veteran contends that he has developed a chronic sleep 
disability secondary to his service connected back 
disability.  He notes that he awakens frequently throughout 
the night, and that his back pain prevents him from becoming 
comfortable enough to return to sleep.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  
The evidence considered by the Board includes VA treatment 
records from 1992, private medical records dated from 1992 to 
1994, and a VA neurological evaluation conducted in January 
1999.  A private sleep study conducted in July 1992 found no 
disturbances in respiratory function, but noted sleep 
efficiency was reduced due to multiple awakenings and a 
prolonged period of wakefulness following nocturia.  The 
diagnostic impression included reduced sleep efficiency due 
to multiple awakenings of unclear etiology, but not related 
to respiratory disturbances or leg or body movements.  It was 
also believed that age-related sleep changes were a factor.  
August 1992 VA treatment records note a sleep disorder 
probably due to multiple etiological factors, including poor 
sleep hygiene and chronic pain.  November 1992 VA records 
include an assessment of sleep insomnia secondary to chronic 
pain, probably exacerbated by age-related loss of sleep 
efficiency.  Private medical records from a pain control 
clinic dated June 1994 note the veteran reported his pain 
would awaken him when he rolled over at night.  A VA 
examination dated January 1996 included a diagnosis of 
insomnia without evidence of narcolepsy or sleep apnea, and 
an unremarkable sleep study.  The insomnia was attributed to 
chronic pain, and not to a primary neurological etiology.  
The January 1999 VA neurological evaluation states that it 
agrees with the medical evidence already of record which 
indicates that the veteran's insomnia was due to his frequent 
awakenings, and noted that the sleep study did not diagnose 
narcolepsy or sleep apnea.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a chronic sleep disability, secondary to the 
veteran's service connected degenerative disc disease.  The 
evidence suggests that the veteran is frequently awakened 
during the night due to chronic pain.  However, there is no 
evidence that the veteran has an underlying sleep disability 
such as narcolepsy or sleep apnea.  The July 1992 private 
sleep study was negative for a sleep disability other than 
multiple awakenings due to an unclear etiology.  The 
remaining private and VA treatment records are also negative 
for a sleep disability.  These records all attribute the 
veteran's insomnia at least in part to chronic pain.  In 
addition to pain from his service-connected degenerative disc 
disease, the record reflects that the veteran has multiple 
nonservice-connected musculoskeletal disabilities for which 
he has complained of pain.  There is no competent medical 
evidence that the veteran has a chronic sleep disorder that 
is etiologically related to his service-connected back 
disorder.  Therefore, as the veteran has failed to submit 
evidence of that he currently has a chronic sleep disability 
related to his service-connected degenerative disc disease, 
his claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  


ORDER

Entitlement to an evaluation greater than 40 percent for 
lumbosacral strain with traumatic arthritis and degenerative 
disc disease is denied. 

Entitlement to service connection for a chronic sleep 
disability, secondary to the veteran's service connected 
degenerative disc disease, is denied.


REMAND

The veteran contends that he has developed post void 
dribbling secondary to his service-connected back disability.  
He notes that his private doctor has attributed the post void 
dribbling to his back disability.  

The evidence shows that a letter from the veteran's private 
urologist, Rand C. Zuber, M.D., received in November 1995, 
states that the veteran has some difficulty with post void 
dribbling, as well as some numbness in the left side of his 
penis.  It was felt that this was due to the veteran's 
degenerative disc disease.  On the other hand, a July 1997 
opinion obtained from a VA urologist as an addendum to a 
January 1996 VA examination states that the post void 
dribbling was probably due to prostate surgery that was 
conducted in 1978, and was not associated with the back 
disability.  A VA neurological examination conducted in 
January 1999 did not contain an opinion as to the etiology of 
the post void dribbling.

The Board notes that while the veteran has been afforded both 
private and VA urological evaluations in association with his 
claim, he has not been afforded a neurological examination to 
determine the etiology of his post void dribbling.  As this 
disability is claimed as secondary to his back disability, 
and not as a urological disability, the Board finds that an 
additional neurological examination to determine the nature 
and etiology of the post void dribbling would be helpful in 
reaching a decision in this case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107.  This 
includes affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claim, the Board finds that this case should be 
remanded to the RO for the following action: 

1.  After securing the necessary release, 
the RO should obtain all records 
pertaining to the veteran's post void 
dribbling from Rand C. Zuber, M.D., and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of disability 
exhibited by  post void dribbling.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  In particular, 
the examiner should review the November 
1995 letter from Rand C. Zuber, M.D., as 
well as any additional records that may 
be obtained from him, and the report of 
the January 1996 VA examination and July 
1997 addendum to that report.  After 
completion of the examination and review 
of the claims folder, the examiner should 
attempt to express opinions regarding the 
following question:  Is it as likely as 
not that disability exhibited by post 
void dribbling is the result of the 
veteran's service connected back 
disability?  Please explain why or why 
not, and indicate what evidence was 
relied upon in reaching the opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

